DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 10, 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-6, and 8-38 are pending in the application.
Applicant’s amendment to the claims, filed on October 10, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s remarks and declaration under 37 CFR 1.132 (hereafter “Coleman Declaration”) filed on October 10, 2022 have been fully considered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 9-20, 24-26, and 30-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 25, 2021.
Claims 22 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 25, 2021.
Claims 1, 3-6, 8, 21, 27-29, and 36-38 are being examined on the merits with claim 1 being examined only to the extent the claim reads on the elected species (A), SEQ ID NO: 1.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 3-6, 8, 21, and 27-29 under 35 U.S.C. 112(b) as being indefinite in the recitation of “about 1.2-fold to about 2-fold” (claim 1) and “about 95%” (claim 29) is withdrawn in view of the applicant’s instant amendment to delete the term “about”.

Claims 1, 3-6, 8, 21, 27-29, and 36-38 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 (claims 3-6, 8, 21, 27-29, and 38 dependent therefrom) and 36 (claim 37 dependent therefrom) are indefinite in the recitation of “wherein the conditions… are substantially similar”. The term “substantially similar” is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the recited term of degree. Moreover, while the specification defines “substantially similar” with respect to sequence identity (paragraph [0045]), there is nothing in the specification or prior art of record to indicate that one of ordinary skill in the art could have ascertained the scope of “substantially similar” in the context of the claims. See MPEP 2173.05(b).I regarding terms of degree. Claim 38 is included in the rejection because the claim recites the open-ended “comprise” with respect to the “similar conditions” and it is unclear as to whether or not the recited conditions in claim 38 are the only conditions for producing and comparing the yield of the proteins or polypeptides of interest or if additional, unrecited conditions are intended as being encompassed by “similar conditions”. 
Claims 28 and 29 are indefinite in the recitation of "the native protein". First, there is insufficient antecedent basis for this limitation in claim 28. Second, it is unclear from the specification and the claims as to the intended meaning of the term “the native protein” in claims 28 and 29. It is suggested that the applicant clarify the meanings of the claims, particularly with respect to the recitation of “the native protein”. 

Claim Rejections - 35 USC § 103
Claims 1, 3-6, 8, 21, 27-29, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Retallack et al. (Biotechnol. Lett. 29:1483-1491, 2007; cited on Form PTO-892 mailed on April 6, 2021; hereafter “Retallack-2007”) in view of 
Hüser et al. (FEMS Microbiol. Lett. 178:327-335, 1999; cited on the IDS filed on March 11, 2019), 
UniProt Database Accession Number A0A109LCE2 (April 2016, 2 pages; cited on the IDS filed on March 11, 2019; hereafter “UniProt”), 
Karkhane et al. (Iranian J. Biotechnol. 10:255-262, 2012; cited on Form PTO-892 mailed on April 6, 2021; hereafter “Karkhane”), and
Retallack et al. (US 2006/0234346 A1; cited on Form PTO-892; hereafter “Retallack-2006”). 
As amended, claims 1, 3-6, 8, 21, 27-29, and 38 are drawn to (in relevant part) a polypeptide comprising a leader peptide operably linked to a protein or polypeptide of interest, wherein the leader peptide has the amino acid sequence as set forth in SEQ ID NO: 1, wherein the leader peptide is not native to the protein or polypeptide of interest, wherein the leader peptide directs soluble periplasmic expression of the protein or polypeptide of interest in a prokaryotic host cell, wherein the protein or polypeptide of interest is not IL-1, erythropoietin, human growth hormone, or an scFV, and wherein the soluble protein or polypeptide of interest is produced in the periplasm of the prokaryotic host cell at a yield 1.2-fold to 2-fold greater than a second protein or polypeptide of interest produced from a polypeptide comprising the leader peptide operably linked to the second protein or polypeptide of interest, wherein the leader peptide is native to the second protein or polypeptide of interest, wherein the conditions for producing, and comparing the yield of, the proteins of polypeptides of interest are substantially similar.
New claim 36 is drawn to a polypeptide comprising a leader peptide operably linked to a protein or polypeptide of interest, wherein the leader peptide has the amino acid sequence as set forth in SEQ ID NO: 1, wherein the leader peptide is not native to the protein or polypeptide of interest, wherein the leader peptide directs soluble periplasmic expression of the protein or polypeptide of interest in a prokaryotic host cell, wherein the protein or polypeptide of interest is an asparaginase, and wherein the soluble protein or polypeptide of interest is produced in the periplasm of the prokaryotic host cell at a yield 1.2-fold to 2-fold greater than a second protein or polypeptide of interest produced from a polypeptide comprising the leader peptide operably linked to the second protein or polypeptide of interest, wherein the leader peptide is native to the second protein or polypeptide of interest, wherein the conditions for producing, and comparing the yield of, the proteins of polypeptides of interest are substantially similar.
Regarding claims 1, 3, 4, 8, and 36, the reference of Retallack-2007 discloses that secretion of proteins to the periplasm is important for the expression of many complex therapeutic proteins in bacteria (p. 1490, column 1, top), noting that proteins localized to the periplasmic space are less likely to form insoluble inclusion bodies (p. 1483, column 2, top). Retallack-2007 discloses that Pseudomonas fluorescens signal sequences provide solubility advantages (p. 1483, Abstract) and discloses the identification and testing of several native P. fluorescens signal sequences to target a protein of interest to the periplasmic space of P. fluorescens (p. 1483, Abstract; p. 1484, column 1, top). In analyzing the signal sequences, Retallack-2007 discloses fusing the signal sequences to a variety of different proteins of interest, noting that the signal sequences directed soluble periplasmic expression as shown by Western blot (p. 1484, column 2, bottom; p. 1488, Figure 3; p. 1489, column 2 and Figure 4). According to Retallack-2007, given the variation in cleavage efficiency, yield, solubility and leakage to the culture supernatant, it is important to isolate a variety of secretion leader sequences (p. 1490, columns 1 and 2). Retallack-2007 discloses that the results indicate that one secretion leader may not be the best fit for all proteins, and that it is important to screen activity of multiple secretion leaders to identify the best host strain for recombinant protein expression (p. 1490, column 2). Retallack-2007 discloses that evaluating secreted recombinant protein expression using a variety of signal peptides is expected to result in identification of a host strain that expresses the highest yield of soluble, correctly processed active protein under conditions optimal for the target protein (p. 1490, column 2).
Regarding claim 5, given a broadest reasonable interpretation, the recited “linker” encompasses a covalent amide bond connecting the P. fluorescens signal sequence to a protein of interest. 
Regarding claim 6, Retallack-2007 discloses leader sequences are removed by signal peptidase cleavage (p. 1483, column 2, middle; p. 1490, column 1, middle) and thus, the fusion of Retallack is considered to have a cleavage domain.
The differences between Retallack and the claimed invention are:
1) Retallack-2007 does not disclose the signal sequence of SEQ ID NO: 1 as recited in claims 1, 21, and 36;  
2) Retallack-2007 does not disclose the protein of interest is other than IL-1, erythropoietin, human growth hormone, or an scFV as recited in claims 1, 3, and 4, or the protein of interest is asparaginase as recited in claims 27 and 36; 
3) Retallack-2007 does not disclose a protein comprising SEQ ID NO: 1 fused to a polypeptide or protein of interest is “produced in the periplasm of the prokaryotic host cell at a yield 1.2-fold to 2-fold greater than a second protein or polypeptide of interest produced from a polypeptide comprising the leader peptide operably linked to the second protein or polypeptide of interest, wherein the leader peptide is native to the second protein or polypeptide of interest, wherein the conditions for producing, and comparing the yield of, the proteins of polypeptides of interest are substantially similar” as recited in claims 1, 36, and 38; and
4) Retallack-2007 does not disclose cleavage of the signal sequence of SEQ ID NO: 1 from a protein of interest results in a correctly processed protein that has an amino terminus of the native protein as recited in claims 28 and 29. 
Regarding difference 1), the reference of UniProt discloses P. fluorescens asparaginase (ansB), which comprises a signal sequence at amino acids 1-25 (p. 2, middle). The signal sequence of the asparaginase of UniProt is the same as SEQ ID NO: 1 of this application. The reference of Hüser teaches that P. fluorescens asparaginase (ansB) is a periplasmic protein (p. 328, column 1, bottom). The reference of Karkhane acknowledges the use of the asparaginase (ansB) signal peptide (of E. coli) for periplasmic expression of a protein of interest (p. 258, Figure 1 and p. 259, column 1). 
Regarding difference 2), the reference of Retallack-2006 teaches that it has been discovered that P. fluorescens is a superior organism for the production of recombinant proteins (paragraph [0024]). Retallack-2006 teaches numerous proteins of interest for expression in P. fluorescens that are not IL-1, erythropoietin, human growth hormone, or an scFV, including proteins recited in claims 3 and 4 ([0098]) and asparaginase (paragraph [0115]). Retallack-2006 teaches the embodiment of the protein being secreted into the periplasm of the cell by being fused to an appropriate signal secretion sequence, including a signal sequence that is native to P. fluorescens (paragraph [0080]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Retallack-2007, UniProt, Hüser, Karkhane, and Retallack-2006 to use the ansB signal sequence of UniProt for periplasmic expression of a protein of interest as taught by Retallack-2006 in a P. fluorescens host. One would have been motivated to and would have had a reasonable expectation of success to do this because Retallack-2007 discloses a desire to identify a variety of native P. fluorescens signal sequences and screening the activity to identify the best host strain for expression of a particular recombinant protein; UniProt taught a native P. fluorescens ansB signal sequence; Karkhane provides precedent for the use of an ansB signal sequence for expression of a recombinant polypeptide; and Retallack-2006 teaches numerous recombinant proteins (other than IL-1, erythropoietin, human growth hormone, and an scFV) for periplasmic expression using P. fluorescens. 
Regarding difference 3), the recitation of “wherein the soluble protein or polypeptide of interest is produced in the periplasm of the prokaryotic host cell at a yield 1.2-fold to 2-fold greater than a second protein or polypeptide of interest produced from a polypeptide comprising the leader peptide operably linked to the second protein or polypeptide of interest, wherein the leader peptide is native to the second protein or polypeptide of interest, wherein the conditions for producing, and comparing the yield of, the proteins of polypeptides of interest are substantially similar” in claims 1 and 36 is interpreted as a product-by-process limitation. The patentability of a product does not depend on its method of production, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In this case, there is no evidence of record that the claimed polypeptide is structurally and/or functionally distinguished from a polypeptide comprising the ansB signal sequence of UniProt fused to a protein of interest as taught by Retallack-2006. Since the Office does not have the facilities for examining and comparing applicants’ claimed polypeptide with a polypeptide comprising the ansB signal sequence of UniProt fused to a protein of interest as taught by Retallack-2006, the burden is on the applicant to show a novel or unobvious difference between the claimed polypeptide and the polypeptide of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. See MPEP 2113 and MPEP 2112.V regarding product-by-process claims. 
Regarding difference 4), the recitation of “wherein the produced soluble periplasmic protein or polypeptide of interest that has been cleaved from the leader peptide is a correctly processed protein that has an amino terminus of the native protein” in claims 28 and 29 is interpreted as a product-by-process limitation. The patentability of a product does not depend on its method of production, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In this case, there is no evidence of record that the polypeptide of claims 28 and 29 is structurally and/or functionally distinguished from a polypeptide comprising the ansB signal sequence of UniProt fused to a protein of interest as taught by Retallack-2006. Since the Office does not have the facilities for examining and comparing applicants’ claimed polypeptide with a polypeptide comprising the ansB signal sequence of UniProt fused to a protein of interest as taught by Retallack-2006, the burden is on the applicant to show a novel or unobvious difference between the polypeptide of claims 28 and 29 and the polypeptide of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. See MPEP 2113 and MPEP 2112.V regarding product-by-process claims. 
Also, according to MPEP 2112, the inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 103 and since the structure of the ansB signal sequence of UniProt fused to a protein of interest taught by Retallack-2006 (other than IL-1, erythropoietin, human growth hormone, or an scFV) is encompassed by claim 1, it is presumed that a fusion of the ansB signal sequence of UniProt fused to a protein of interest taught by Retallack-2006 (other than IL-1, erythropoietin, human growth hormone, or an scFV) has the property of being cleaved such that at least 95% of the protein of interest cleaved from the leader peptide has a correctly processed amino terminus. Since the Office does not have the facilities for examining and comparing the applicant’s polypeptide with a fusion of the ansB signal sequence of UniProt fused to a protein of interest of Retallack-2006 (other than IL-1, erythropoietin, human growth hormone, or an scFV), the burden is on the applicant to show a novel or unobvious difference between the claimed polypeptide and the polypeptide of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. See MPEP 2112.01.I.
Therefore, the polypeptide of claims 1, 3-6, 8, 21, 27-29, 36, and 38 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Retallack-2007 in view of Hüser, UniProt, Karkhane, and Retallack-2006 as applied to claims 1, 3-6, 8, 21, 27-29, 36, and 38 above, and further in view of Roberts et al. (J. Bacteriol. 95:2117-2123, 1968; cited on the IDS filed on March 11, 2019; hereafter “Roberts”).
The relevant teachings of Retallack-2007, Hüser, UniProt, Karkhane, and Retallack-2006 as applied to claims 1, 3-6, 8, 21, 27-29, 36, and 38 are set forth above. The combination does not teach or suggest E. coli asparaginase. 
Roberts discloses L-asparaginase is a potent antineoplastic and seeks to achieve a high yield of E. coli L-asparaginase (p. 2117, Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Retallack-2007, UniProt, Hüser, Karkhane, Retallack-2006, and Roberts to use E. coli asparaginase as the protein of interest. One would have been motivated to and would have had a reasonable expectation of success to do this because Retallack-2006 teaches  asparaginase as a protein of interest for periplasmic expression using P. fluorescens, and Roberts discloses L-asparaginase is a potent antineoplastic and seeks to achieve a high yield of E. coli L-asparaginase. 
Therefore, the polypeptide of claim 37 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

RESPONSE TO REMARKS: In summary, the applicant argues the recited yield of the claimed polypeptide is not necessarily an inherent feature of a fusion of the ansB signal sequence of UniProt fused to a protein of interest taught by Retallack-2006 with supporting evidence presented in the Coleman Declaration, particularly Sections 8-10. 
The applicant’s argument and Coleman Declaration are not found persuasive. As stated above, the recitation of “wherein the soluble protein or polypeptide of interest is produced in the periplasm of the prokaryotic host cell at a yield 1.2-fold to 2-fold greater than a second protein or polypeptide of interest produced from a polypeptide comprising the leader peptide operably linked to the second protein or polypeptide of interest, wherein the leader peptide is native to the second protein or polypeptide of interest, wherein the conditions for producing, and comparing the yield of, the proteins of polypeptides of interest are substantially similar” in claims 1 and 36 is interpreted as a product-by-process limitation. The patentability of a product does not depend on its method of production, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In this case, there is no evidence of record that the recitation of yield (within the recited process step) in claims 1 and 36 has the effect of structurally and/or functionally distinguishing – in any way – the claimed polypeptide from a polypeptide comprising the ansB signal sequence of UniProt fused to a protein of interest as taught by Retallack-2006. 
For these reasons, it is the examiner’s position that the claimed polypeptide would have been prima facie obvious to one of ordinary skill in the art before the effective filing date. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following rejection is raised in the interest of compact prosecution in the event that the applicant provides evidence that the recited product-by-process limitation, particularly a yield of “1.2-fold to 2-fold greater”, imparts a structural and/or a functional feature to the claimed polypeptide that distinguishes the claimed polypeptide over the polypeptide of the prior art.
Claims 1, 3-6, 8, 21, 27-29, and 36-38 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
MPEP § 2163 further states that “[s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’ Such correlations may be established ‘by the inventor as described in the specification,’ or they may be ‘known in the art at the time of the filing date.’"
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. 
As amended, claims 1, 3-6, 8, 21, 27-29, and 38 are drawn to (in relevant part) a genus of polypeptides comprising a leader peptide operably linked to a protein or polypeptide of interest, wherein the leader peptide has the amino acid sequence as set forth in SEQ ID NO: 1, wherein the leader peptide is not native to the protein or polypeptide of interest, wherein the leader peptide directs soluble periplasmic expression of the protein or polypeptide of interest in a prokaryotic host cell, wherein the protein or polypeptide of interest is not IL-1, erythropoietin, human growth hormone, or an scFV, and wherein the soluble protein or polypeptide of interest is produced in the periplasm of the prokaryotic host cell at a yield 1.2-fold to 2-fold greater than a second protein or polypeptide of interest produced from a polypeptide comprising the leader peptide operably linked to the second protein or polypeptide of interest, wherein the leader peptide is native to the second protein or polypeptide of interest, wherein the conditions for producing, and comparing the yield of, the proteins of polypeptides of interest are substantially similar.
The protein of interest (excluding IL-1, erythropoietin, human growth hormone, and an scFV) and the prokaryotic host cell are unlimited. 
New claims 36 and 37 are drawn to a genus of polypeptides comprising a leader peptide operably linked to a protein or polypeptide of interest, wherein the leader peptide has the amino acid sequence as set forth in SEQ ID NO: 1, wherein the leader peptide is not native to the protein or polypeptide of interest, wherein the leader peptide directs soluble periplasmic expression of the protein or polypeptide of interest in a prokaryotic host cell, wherein the protein or polypeptide of interest is an asparaginase, and wherein the soluble protein or polypeptide of interest is produced in the periplasm of the prokaryotic host cell at a yield 1.2-fold to 2-fold greater than a second protein or polypeptide of interest produced from a polypeptide comprising the leader peptide operably linked to the second protein or polypeptide of interest, wherein the leader peptide is native to the second protein or polypeptide of interest, wherein the conditions for producing, and comparing the yield of, the proteins of polypeptides of interest are substantially similar.
The asparaginase as well as the prokaryotic host cell is unlimited. 
The specification discloses the actual reduction to practice of a single representative species of the claimed polypeptide – a polypeptide comprising the leader peptide of SEQ ID NO: 1 fused to E. coli asparaginase, wherein the leader peptide directs soluble periplasmic expression of the E. coli asparaginase in Pseudomonas fluorescens host cell, wherein the E. coli asparaginase is produced in the periplasm of the P. fluorescens host cell at a yield 1.2-fold to 2-fold greater than a P. fluorescens L-Asp2 protein produced under the same conditions (see Example 6, Table 15 of the specification at p. 59). According to the Coleman Declaration, “[e]xperiments…showed that certain constructs having the ansB signal sequence fused to a non-native protein of interest were not produced at the higher yield recited in claim 1” (sentence bridging pp. 2-3) and based on the evidence provided by the Coleman Declaration and the applicant’s instant remarks at p. 12, one of skill in the art would recognize a high level of unpredictability in achieving a yield 1.2-fold to 2-fold greater. According to the Coleman Declaration, “[e]xperiments…showed that certain constructs having the ansB signal sequence fused to a non-native protein of interest were not produced at the higher yield recited in claim 1” (sentence bridging pp. 2-3) and provides evidence of three separate experiments where the observed yield was not 1.2-fold to 2-fold greater (Sections 8-10). 
In this case, other than the single disclosed representative species noted above, there are no other disclosed species of a polypeptide as encompassed by the claims. In this case, the genus of polypeptides is considered to be widely variant with respect ot the protein of interest as well as the prokaryotic host cell and the single disclosed representative species fail to reflect the wide variation among the members of the genus. In view of the widely variant species encompassed by the claims and the high level of unpredictability in the art, one of skill in the art would not accept the single disclosed representative species as being representative of other polypeptides as encompassed by the claims. As such, the specification fails to satisfy the written description requirement of 35 U.S.C. 112(a).  

Conclusion
Status of the claims:
Claims 1, 3-6, and 8-38 are pending.
Claims 9-20, 22-26, and 30-35 are withdrawn from consideration.
Claims 1, 3-6, 8, 21, 27-29, and 36-38 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656